DETAILED ACTION
This action is responsive to the amendment filed 8/1/22.
Claims 1,4-5, 8, 10, 14, 18, 20 and 23-27 are finally rejected.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 10, 14, 18, 23-24 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 6228082, “Baker”).
Regarding claim 1, Baker teaches a method for treating blood vessels in skin (Abstract, ‘Systems and methods are provided for treating a discolored blood vessel in tissue under the surface of the skin’) comprising: inserting at least two electrodes in skin so as to be positioned about a blood vessel to be treated in skin (Abstract, ‘In the latter embodiment, the percutaneous penetration may be formed by advancing one or more needle electrodes through the outer surface of the skin to the target region of the vessel.’); and employing an electrical signal generator electrically coupled to the at least two electrodes (Col. 22, lines 16-19, ‘As shown in FIG. 26, system 700 comprises an electrosurgical assembly 702 connected to a power supply 703 for providing high frequency voltage to a target region of a blood vessel.’) to apply an alternating polarity and high-frequency electrical signal (Col. 11, lines 19-35,  ‘The voltage applied between the return electrode and the electrode array will be at high or radio frequency […] Typically, the peak-to-peak voltage will be in the range of 10 to 2000 volts’; col. 11, line 66- col.12, line 9, ‘the voltage is usually delivered in a series of voltage pulses or alternating current of time varying voltage amplitude’; col. 12, lines 10-11, ‘The preferred power source of the present invention delivers a high frequency current’)
that is pulsed (Col. 11, line 66- col.12, line 9, ‘In addition, the duty cycle (i.e., cumulative time in any one-second interval that energy is applied) is on the order of about 50% for the present invention’; duty cycle implies a pulsed application) across the at least two electrodes (Col. 9, lines 26-36, ‘The application of high frequency voltage between the return electrode and the electrode array results in the generation of high electric field intensities at the distal tips of the electrode terminals with conduction of high frequency current from each individual electrode terminal to the return electrode.’) to form a bipolar pair of an anode and a cathode (Col. 7, lines 14-21, ‘The close proximity of nerves and other sensitive tissue in the face, however, makes a bipolar design more preferable because this minimizes the current flow through healthy tissue and surrounding nerves. Accordingly, the return electrode is preferably either integrated with the instrument body, or another instrument located in close proximity to the distal end of the instrument.’) to thermally affect the blood vessel to be treated (Col. 2, lines 26-29, ‘The present invention provides systems, apparatus and methods for selectively applying electrical energy to blood vessels within the body, and is particularly useful for treating vascular disorders’; col. 11, lines 36-40, ‘An important aspect of certain aspects of the present invention is the discovery that the frequency of the output voltage of the generator can be selected to control the depth of tissue heating.’) where the alternating polarity of the pulsed, high frequency signal causes the electrode polarity to switch in a repeated pattern so the anode becomes the cathode and the cathode becomes to the anode for the pulsed, high-frequency signal (Col. 11, line 66- col.12, line 9, ‘the voltage is usually delivered in a series of voltage pulses or alternating current of time varying voltage amplitude’; by definition of an alternating current is caused by a periodic switching of polarity between electrodes). 
Regarding claim 18, Baker, as modified, teaches an apparatus for treating a blood vessel in skin (Abstract, ‘Systems and methods are provided for treating a discolored blood vessel in tissue under the surface of the skin’), comprising: at least two electrodes configured to be inserted in skin and positioned about a blood vessel to be treated (Abstract, ‘In the latter embodiment, the percutaneous penetration may be formed by advancing one or more needle electrodes through the outer surface of the skin to the target region of the vessel.’; col. 3, lines 14-18, ‘In the latter embodiment, the return electrode may be located on the insulated needle (e.g., as a second exposed portion spaced and electrically isolated from the active exposed portion), or it may be part of a separate instrument.’);  and an electrical signal generator electrically coupled to the at least two electrodes (Col. 22, lines 16-19, ‘As shown in FIG. 26, system 700 comprises an electrosurgical assembly 702 connected to a power supply 703 for providing high frequency voltage to a target region of a blood vessel.’), and configured to apply an alternating current (AC) (Col. 11, lines 19-35,  ‘The voltage applied between the return electrode and the electrode array will be at high or radio frequency […] Typically, the peak-to-peak voltage will be in the range of 10 to 2000 volts’; col. 11, line 66- col.12, line 9, ‘the voltage is usually delivered in a series of voltage pulses or alternating current of time varying voltage amplitude’; col. 12, lines 10-11, ‘The preferred power source of the present invention delivers a high frequency current’)  pulsed (Col. 11, line 66- col.12, line 9, ‘In addition, the duty cycle (i.e., cumulative time in any one-second interval that energy is applied) is on the order of about 50% for the present invention’; duty cycle implies a pulsed application) electrical signal across the at least two electrodes (Col. 9, lines 26-36, ‘The application of high frequency voltage between the return electrode and the electrode array results in the generation of high electric field intensities at the distal tips of the electrode terminals with conduction of high frequency current from each individual electrode terminal to the return electrode.’) to form a bipolar pair of an anode and a cathode (Col. 7, lines 14-21, ‘The close proximity of nerves and other sensitive tissue in the face, however, makes a bipolar design more preferable because this minimizes the current flow through healthy tissue and surrounding nerves. Accordingly, the return electrode is preferably either integrated with the instrument body, or another instrument located in close proximity to the distal end of the instrument.’) to thermally affect the blood vessel to be treated (Col. 2, lines 26-29, ‘The present invention provides systems, apparatus and methods for selectively applying electrical energy to blood vessels within the body, and is particularly useful for treating vascular disorders’; col. 11, lines 36-40, ‘An important aspect of certain aspects of the present invention is the discovery that the frequency of the output voltage of the generator can be selected to control the depth of tissue heating.’) to thermally affect the blood vessel to be treated (this is a repeated limitation) and causing the electrode polarity to switch in a repeated pattern so the anode becomes the cathode and the cathode becomes the anode (Col. 11, line 66- col.12, line 9, ‘the voltage is usually delivered in a series of voltage pulses or alternating current of time varying voltage amplitude’; by definition of an alternating current is caused by a periodic switching of polarity between electrodes). 
Regarding claim 24, Baker, as modified, further teaches an apparatus for treating a blood vessel in skin (Abstract, ‘Systems and methods are provided for treating a discolored blood vessel in tissue under the surface of the skin’), comprising: at least two electrodes configured to be inserted in skin and positioned about the blood vessel to be treated (Abstract, ‘In the latter embodiment, the percutaneous penetration may be formed by advancing one or more needle electrodes through the outer surface of the skin to the target region of the vessel.’; col. 3, lines 14-18, ‘In the latter embodiment, the return electrode may be located on the insulated needle (e.g., as a second exposed portion spaced and electrically isolated from the active exposed portion), or it may be part of a separate instrument.’); and an electrical signal generator electrically coupled to the at least two electrodes (Col. 22, lines 16-19, ‘As shown in FIG. 26, system 700 comprises an electrosurgical assembly 702 connected to a power supply 703 for providing high frequency voltage to a target region of a blood vessel.’) and configured to apply an alternating polarity and high frequency electrical signal (Col. 11, lines 19-35,  ‘The voltage applied between the return electrode and the electrode array will be at high or radio frequency […] Typically, the peak-to-peak voltage will be in the range of 10 to 2000 volts’; col. 11, line 66- col.12, line 9, ‘the voltage is usually delivered in a series of voltage pulses or alternating current of time varying voltage amplitude’; col. 12, lines 10-11, ‘The preferred power source of the present invention delivers a high frequency current’), that is pulsed (Col. 11, line 66- col.12, line 9, ‘In addition, the duty cycle (i.e., cumulative time in any one-second interval that energy is applied) is on the order of about 50% for the present invention’; duty cycle implies a pulsed application) across the at least two electrodes (Col. 9, lines 26-36, ‘The application of high frequency voltage between the return electrode and the electrode array results in the generation of high electric field intensities at the distal tips of the electrode terminals with conduction of high frequency current from each individual electrode terminal to the return electrode.’) to form a bipolar pair of an anode and a cathode (Col. 7, lines 14-21, ‘The close proximity of nerves and other sensitive tissue in the face, however, makes a bipolar design more preferable because this minimizes the current flow through healthy tissue and surrounding nerves. Accordingly, the return electrode is preferably either integrated with the instrument body, or another instrument located in close proximity to the distal end of the instrument.’) to thermally affect the blood vessel to be treated (Col. 2, lines 26-29, ‘The present invention provides systems, apparatus and methods for selectively applying electrical energy to blood vessels within the body, and is particularly useful for treating vascular disorders’; col. 11, lines 36-40, ‘An important aspect of certain aspects of the present invention is the discovery that the frequency of the output voltage of the generator can be selected to control the depth of tissue heating.’) and where the alternating polarity of the pulsed, high-frequency signal causes the electrode polarity to switch in a repeated pattern so the anode becomes the cathode and the cathode becomes the anode (Col. 11, line 66- col.12, line 9, ‘the voltage is usually delivered in a series of voltage pulses or alternating current of time varying voltage amplitude’; by definition of an alternating current is caused by a periodic switching of polarity between electrodes).
Regarding claim 5, Baker, as modified, further teaches applying a signal across the at least two electrodes to thermally damage one of along and the outer layer of the blood vessel to be treated (Col. 2, lines 60-65, ‘High frequency voltage is then applied between the needle electrode and a return electrode to effect coagulation and/or necrosis of the blood vessel.’).
Regarding claim 8, Baker, as modified, further teaches wherein the application of signal between the at least two electrodes is designed to affect at least one of melasma, dermal melasma, hyperpigmentation, hypopigmentation, rosacea, flushing, erythema, or telangiectasia lesions in the skin about the blood vessel to be treated (Col. 1, lines 48-53, ‘surgical devices and methods which employ high frequency electrical energy to treat vascular disorders, such as, cutaneous vascular lesions, port wine stains, face veins, telangiectasis, spider veins, birth marks and the like’).
Regarding claim 10, Baker, as modified, further teaches applying the signal across the at least two electrodes to thermally damage an outer layer of a blood vessel to be treated (Col. 2, lines 60-65, ‘High frequency voltage is then applied between the needle electrode and a return electrode to effect coagulation and/or necrosis of the blood vessel.’).
Regarding claim 14, Baker, as modified, further teaches wherein the high frequency pulsed AC polarity signal has a frequency from 0.1 MHz to 100 MHz (Col. 11, line 66-col. 12, line 9, ‘The voltage applied between the return electrode and the electrode array will be at high or radio frequency, typically between about 5 kHz and 20 MHz’).
Regarding claim 23, Baker, as modified, further teaches wherein the electrical signal generator is configured to apply the signal across the at least two electrodes to thermally damage an outer layer of the blood vessel to be treated (Col. 2, lines 60-65, ‘High frequency voltage is then applied between the needle electrode and a return electrode to effect coagulation and/or necrosis of the blood vessel.’).
Regarding claim 27, Baker, as modified, further teaches wherein the electrical signal generator is configured to apply the signal across the at least two electrodes to thermally damage one of along and an outer layer of the blood vessel to be treated (Col. 2, lines 60-65, ‘High frequency voltage is then applied between the needle electrode and a return electrode to effect coagulation and/or necrosis of the blood vessel.’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 20, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker.
Regarding claim 4, Baker, as modified, further teaches applying signal having a voltage level between 20 Vrms and 250 Vrms (Col. 11, 19-35, ‘The RMS (root mean square) voltage applied will usually be in the range from about 5 volts to 1000 volts, preferably being in the range from about 10 volts to 500 volts depending […]’). 
While, Baker teaches using PWM techniques for adjusting the power delivered to the target tissue to a duty of 50% (Col. 12, lines, 5-9, ‘In addition, the duty cycle (i.e., cumulative time in any one-second interval that energy is applied) is on the order of about 50% for the present invention’), Baker fails to explicitly teach that the pulse width of the pulse width modulation is between 10msec to 300msec.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to adjust the pulse width of the PWM applied to the treatment voltage, as needed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 20, Baker, as modified, further teaches wherein the electrical signal generator is configured to apply a signal across the at least two electrodes (col. 9, lines 26-36, ‘The application of high frequency voltage between the return electrode and the electrode array results in the generation of high electric field intensities at the distal tips of the electrode terminals with conduction of high frequency current from each individual electrode terminal to the return electrode.’) for 10msec to 300msec followed by at least one delay time (Baker has previously been modified to optimize the pulse width of the PWM to 10msec-300msec, further since Baker already teaches a duty cycle of 50%, it follows that the delay time would equal to the active time for each pulse cycle; Col. 12, lines, 5-9, ‘In addition, the duty cycle (i.e., cumulative time in any one-second interval that energy is applied) is on the order of about 50% for the present invention’).
Regarding claim 25, Baker, as modified, further teaches wherein the electrical signal generator is configured to apply signal across the at least two electrodes for 10msec to 300msec (Baker has previously been modified to optimize the pulse width of the PWM to 10msec-300msec’).
Regarding claim 26, Baker, as modified, further teaches wherein the electrical signal generator is configured to apply the signal across the at least two electrodes for 10msec to 300msec followed by at least one delay time (Baker has previously been modified to optimize the pulse width of the PWM to 10msec-300msec, further since Baker already teaches a duty cycle of 50%, it follows that the delay time would equal to the active time for each pulse cycle; Col. 12, lines, 5-9, ‘In addition, the duty cycle (i.e., cumulative time in any one-second interval that energy is applied) is on the order of about 50% for the present invention’).
Response to Arguments
Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive.
Applicant argues: 
The Baker reference teaches pulsing a high frequency signal (via a duty cycle) but does not teach applying an alternating polarity to a pulsed (duty-cycled), high-frequency to cause the electrode polarity of such signal to switch in a repeated pattern so the anode becomes the cathode and the cathode becomes to the anode.
In response, the examiner maintains that applicant distinction between ‘pulsing a high frequency signal’ and ‘applying an alternating polarity to a pulsed high-frequency’ is ambiguous at best. There is no clear explanation of the alleged distinction. Further the cited support (par. 37) provides no additional information. Neither, is there a discussion of the amended claim language and how it distinguishes over Baker. 
As such, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 That said, it is the examiner’s position that a pulsed high frequency signal satisfies the claim language as written. For instance, the claim language recites, ‘an alternating current polarity and high frequency signal that is pulsed across the at least two electrodes.’ In the examiner’s opinion, Baker satisfies the claim language since Baker teaches a pulsed AC voltage which by definition changes polarity such that the positively charged anode periodically becomes the negatively charged cathode. Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794